      Case 2:20-mc-03472-BWA-KWR Document 8 Filed 01/28/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  EMERALD LAND CORPORATION                                         MISCELLANEOUS
                                                                   ACTION
  VERSUS                                                           NO:     20-3472
  TRIMONT ENERGY BL, L.L.C, ET AL.                                 SECTION: “M” (4)
                                             ORDER
        Before the Court is Mary L. Boroughs’s and Janeen S. Judah’s Motion to Quash

Subpoenas (R. Doc. 1) seeking to quash the subpoenas issued to them by Emerald Land

Corporation (“Emerald”), the plaintiff in Emerald Land Corp. v. Trimont Energy (BL), LLC, Civil

Action No. 6:17-cv-01655, pending in the United States District Court for the Western District of

Louisiana. Emerald filed a response stating that the subpoenas at issue in this miscellaneous action

will be withdrawn and would in the future be reissued for compliance in the Southern District of

Texas in Houston. R. Doc. 4. Emerald maintains this renders this motion moot. Id. Borough and

Judah filed a reply memorandum that uncontested motions should be granted and not denied as

moot. R. Doc. 7.

   I. Background

       This miscellaneous action arises from a lawsuit pending in the Western District of

Louisiana. See Emerald Land Corp. v. Trimont Energy (BL), LLC, Civil Action No. 6:17-cv-01655

(W.D. La. 2017). In 2017, Emerald filed suit against Trimont Energy (BL), LLC; Whitney Oil &

Gas, LLC; Chevron U.S.A. Inc.; EnerVest Operating, L.L.C.; and EnerVest Energy, L.P. In that

case, Emerald Land Corporation claims to own property in St. Mary Parish, Louisiana, that has

allegedly been damaged by historical oilfield operations conducted in the Bateman Lake Oil &

Gas Field. Emerald seeks damages for negligence and breach of contract as well as injunctive relief
      Case 2:20-mc-03472-BWA-KWR Document 8 Filed 01/28/21 Page 2 of 6




requiring the defendants to plug, and abandon the wells, remove the oilfield equipment and

facilities, and restore the property. Defendant Chevron U.S.A. Inc. (“CUSA”)’s predecessors

operated wells on Emerald’s property from the late 1930s until 2000.

       In December, Emerald issued subpoenas from the Western District of Louisiana to Mary

L. Boroughs and Janeen S. Judah requiring attendance at a deposition and production of documents

on January 4, 2021, at an office in New Orleans. Boroughs was served in Bryant, Texas and Judah

was served in Houston, Texas. J. David Payne was also sent a subpoena but has not been served.

Boroughs, Judah, and Payne are being subpoenaed because of their connection to Chevron

Environmental Management Company (“CEMC”), an indirect subsidiary of Chevron Corporation

and an entirely separate and distinct corporate entity from CUSA.

       Nonparties Mary L. Boroughs and Janeen S. Judah moved to quash the subpoenas issued

to them by an attorney for Emerald Land Corporation for three reasons: (1) the subpoenas require

compliance beyond Rule 45(c)’s geographic limits, (2) the subpoenas impose an undue burden on

Boroughs and Judah, and (3) the subpoenas were improperly served. R. Doc. 1. Boroughs and

Judah sought relief in this Court, the Eastern District of Louisiana, as the court for the district

where compliance is required.

       In response, Emerald stated it will withdraw its subpoenas. R. Doc. 4. Emerald further

stated the subpoenas will be re-issued to require compliance at 1221 McKinney Street, Suite 3150,

Houston, Texas 77002, which is less than 100 miles from where Ms. Boroughs and Ms. Judah

reside. Id. This would render the District Court for the Southern District of Texas the court for the

district where compliance is required. Emerald also offered a witness fee of forty dollars and a

reasonable mileage allowance. Id.




                                                 2
      Case 2:20-mc-03472-BWA-KWR Document 8 Filed 01/28/21 Page 3 of 6




       Boroughs and Judah complain uncontested motions should be granted, not denied as moot.

R. Doc. 7. Boroughs and Judah further contend that reissuing the subpoena will not solve the

dispute where Emerald is going to issue very same overbroad, objectionable subpoenas. Id.

Boroughs and Judah argue that if Emerald reissues the subpoenas, Boroughs and Judah will then

be required to initiate an entirely new miscellaneous action, pay a second filing fee, and pay their

attorneys to draft a second motion to quash. Id. As such, Borough and Judah request that this Court

impose a sanction in the form of an explicit warning that Emerald will be subject to sanctions

under Rule 45(d)(1) if it reissues the same overbroad, unduly burdensome, and inappropriate

subpoenas. Id.

   II. Standard of Review

       Federal Rule of Civil Procedure (“Rule”) 45(d)(3) governs the quashing or modifying of

subpoenas. The Court must quash or modify a subpoena that “(i) fails to allow a reasonable time

to comply; (ii) requires a person to comply beyond the geographical limits specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no exception or waiver applies;

or (iv) subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(i)-(iv).

        Subpoenas issued under Rule 45 may be served upon both party and nonparties. Petit v.

Heebe, No. 15-3084, 2016 WL 1089351, at *2 (E.D. La. Mar. 21, 2016). However, in order to

challenge the subpoena, the movant must: be in possession or control of the requested material; be

the person to whom the subpoena is issued; or have a personal right or privilege in the subject

matter of the subpoena or a sufficient interest in it. See Brown v. Braddick, 595 F.2d 961, 967 (5th

Cir. 1979); see also Johnson v. Mixon, No. 13-2629, 2014 WL 1764750, at *4 (E.D. La. May 2,

2014). “Both Rules 45 and 26 authorize the court to modify a subpoena duces tecum when its




                                                 3
      Case 2:20-mc-03472-BWA-KWR Document 8 Filed 01/28/21 Page 4 of 6




scope exceeds the boundaries of permissible discovery or otherwise violates the parameters of

Rule 45.” Hahn v. Hunt, No. 15-2867, 2016 WL 1587405, at *2 (E.D. La. Apr. 20, 2016).

       Rule 26(b)(1) provides that “[p]arties may obtain discovery regarding any non-privileged

matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Rule 26(b)(1)

specifies that “[i]nformation within the scope of discovery need not be admissible in evidence to

be discovered.” Rule 26(b)(1) also specifies that discovery must be “proportional to the needs of

the case, considering the important of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Id.

       Under Rule 26(b)(2)(C), discovery may be limited if: (1) the discovery sought is

unreasonably cumulative or duplicative, or is obtainable from another, more convenient, less

burdensome, or less expensive source; (2) the party seeking discovery has had ample opportunity

to obtain the discovery sought; or (3) the proposed discovery is outside of the scope permitted

under Rule 26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).

   III. Analysis

       A. Quash

       This Court first addresses the question of whether this motion is live or moot. This Court

has before found that where an issuing party did not provide or send any written correspondence

stating that the subpoena at issue was in fact withdrawn, for intents and purposes of compliance

that subpoena is not effectively withdrawn. Thomas v. Chambers, No. CV 18-4373, 2019 WL

1544817, at *3 (Roby, M.J.) (E.D. La. Apr. 9, 2019) (quashing subpoena even after issuing party

verbally agreed to withdraw subpoena via phone conversation).



                                                 4
         Case 2:20-mc-03472-BWA-KWR Document 8 Filed 01/28/21 Page 5 of 6




          Like in Thomas, the Court here is not convinced that the subpoena was effectively

withdrawn. While Emerald states that they will withdraw the subpoena in their pleadings, no

documentary attachments were appended to its response evidencing the same. Moreover, the Court

highlights that Emerald states that they “will withdraw the subpoenas.” R. Doc. 4. The word “will”

is an auxiliary verb used to express some sort of action which will occur in the future.1 The word

“will” is not a past or present auxiliary verb used to connotate that some action has already

happened or is happening. The Court, therefore, finds that Emerald’s assertion in its pleading that

it will withdraw the subpoenas does not effectively withdraw the subpoenas, and does not render

the motion moot.

          Moreover, because Emerald did not provide an opposition, the Court grants the motion to

quash as unopposed. See Compton v. Moncla Companies, LLC, No. CV 17-02258, 2018 WL

11220796, at *2 (Roby, M.J.) (E.D. La. Feb. 23, 2018).

          B. Warning and Sanction

          Turning next to Boroughs’s and Judah’s request that the Court provide an explicit warning

to Emerald to not reissue a separate subpoena under threat of Rule 45 sanctions, the Court places

its focus on the text of Federal Rule of Civil Procedure 45. Rule 45 requires the court for the district

where compliance is required to enforce the duty of the issuing party to not impose undue burden

or expense and impose an appropriate sanction—which may include lost earnings and reasonable

attorney's fees—on a party or attorney who fails to comply. Fed. R. Civ. P. 45(d)(1)(emphasis

added).




          1
              See https://www.merriam-webster.com/dictionary/will?src=search-dict-hed (last accessed: January 27,
2021).


                                                         5
       Case 2:20-mc-03472-BWA-KWR Document 8 Filed 01/28/21 Page 6 of 6




         In this situation, the Court’s power is limited to the subpoena at question. This Court has

found no precedence, and Boroughs and Judah cite none,2 which stand for the proposition that this

Court has the power under Rule 45 to limit or enforce a hypothetical future subpoena issued out

of the Western District of Louisiana, where the underlying action is pending, which will

supposedly require compliance in the Southern District of Texas.

         The Court, therefore, declines to impose such restrictions. As such, the Court denies

Boroughs and Judah’s motion to the extent it seeks the Court provide an explicit warning to

Emerald to not reissue a separate subpoena under threat of Rule 45 sanctions.

    IV. Conclusion

         Accordingly,

         IT IS ORDERED that Boroughs’ and Judah’s Motion to Quash Subpoenas (R. Doc. 1)

is GRANTED IN PART and DENIED IN PART.

         IT IS FURTHER ORDERED that the motion is GRANTED to the extent the subpoenas

issued to Boroughs and Judah are hereby QUASHED.

         IT IS FURTHER ORDERED that the motion is DENIED to the extent Boroughs and

Judah seek an order explicit warning to Emerald to not reissue a separate subpoena under threat of

Rule 45 sanctions.

                                                  New Orleans, Louisiana, this 28th day of January 2021.




                                                              KAREN WELLS ROBY
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE

         2
          Under this point, Boroughs and Judah only cite Rogers v. Kroger Co., 669 F.2d 317, 318 (5th Cir. 1982)
which provides a listing of appropriate sanctions to dole. The Court notes, however, the Rogers case was not
addressing a subpoena, but failure to prosecute. In addition, the district court considering such sanctions was the one
in which the underlying action was pending.

                                                          6
